Title: General Orders, 7 November 1778
From: Washington, George
To: 


  
    Head-Quarters Frederick’s burgh [N.Y.] Saturday Novr 7th 1778.
    Parole CarthagenaC. Signs Cambray. Condè—
    
  
At a Brigade General Court Martial held at Camp near Hartford by order of Brigadier General Poor October 31st 1778. Coll Hazen President, Lieutenant David Gilman of the 2nd New-Hampshire Regiment was tried first for ungentlemanlike behaviour in associating with Private Soldiers and offering them a reward of twenty dollars and engaging to secure them from harm, in case any should arise in consequence thereof, if they should take up and bring to him a Horse.
2ndly for taking two Stray horses the Property of private Persons and converting them to his own use without making any Publication thereof, much to the Prejudice of the service and to the good People of The United-States, unanimously found guilty, sentenced to be cashiered and rendered incapable of ever serving the United States again as a Military Officer and forfeit all his Pay that is now due to him.
The Commander in Chief approves the sentence & orders it to take Place immediately.
At a Brigade General Court Martial held in the Corps of Artillery by order of Brigadier General Knox—October 29th 1778—Lieutenant Coll Stevens President Captain Moody of Coll Lamb’s Regiment of Artillery was tried for disobedience of orders and contemptuous behaviour, found guilty of the Charges exhibited against him, and the Court are of opinion that Captain Moody should be reprimanded in Brigade orders.
The Commander in Chief confirms the opinion of the Court and orders the sentence to take place.
Captain Lilburn Williams of the second Maryland Regiment is appointed Pay-Master of the same.
